DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or reasonably suggest an electronic timepiece, a method of display control performed by an electronic timepiece, and a computer-readable non-transitory storage medium having stored a program executable by an electronic timepiece comprising: a “clock unit repeatedly and periodically generating a ticking event at a prescribed ticking timing, the prescribed ticking timing being adjustable so as to correct the time kept by the clock unit,” “a timer circuit that repeatedly counts pulses in the clock signal output from the clock generation circuit up to a prescribed number of pulses that corresponds to the prescribed frequency,” and “wherein when the ticking timing of the clock unit is adjusted and changed, the first processor outputs a synchronization request signal to the second processor at a next ticking timing of the clock unit that occurs after the change in the ticking timing, so as to request the second processor to perform resynchronization, and wherein upon receipt of the synchronization request signal from the first processor, the second processor resets the timer circuit so that the timer circuit starts a new count of pulses in the clock signal” in combination with the remaining limitations of the claims.
The closest prior art appears to be Yamazaki US 2014/0028645. Yamazaki discloses a timer circuit that repeatedly counts pulses up to a prescribed number of pulses corresponding to a prescribed frequency, discloses resetting the timer circuit so that the timer circuit starts a new count of pulses upon receipt of a synchronization request signal (Vsync) in order to invert the polarity of the AC Voltage every prescribed frequency Fig. 3A, [0070]. However, Yamazaki .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on W: 4-8pm; Th: 10am-2pm; F: 10-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844